 


 HR 4785 ENR: To designate the facility of the United States Postal Service located at 1305 U.S. Highway 90 West in Castroville, Texas, as the “Lance Corporal Rhonald Dain Rairdan Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4785 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1305 U.S. Highway 90 West in Castroville, Texas, as the Lance Corporal Rhonald Dain Rairdan Post Office. 
 
 
1.Lance Corporal Rhonald Dain Rairdan Post Office 
(a)DesignationThe facility of the United States Postal Service located at 1305 U.S. Highway 90 West in Castroville, Texas, shall be known and designated as the Lance Corporal Rhonald Dain Rairdan Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Rhonald Dain Rairdan Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
